IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-40874
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GALVINO DOMINGUEZ-TREVINO

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-173-1
                         --------------------
                           February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Galvino Dominguez-Trevino pleaded guilty to being illegally

present in the United States after having been previously

deported.    His sentence was enhanced because his prior

deportation occurred following an aggravated felony conviction.

See 8 U.S.C. § 1326(b).    He argues that, under Apprendi v. New

Jersey, 120 S. Ct. 2348, 2362 (2000), the indictment in his case

was deficient because it failed to allege that his prior

deportation followed a conviction for an aggravated felony under

§ 1326(b).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40874
                                -2-

     Dominguez-Trevino’s argument is without merit given the

Supreme Court’s decision in United States v. Almendarez-Torres,

523 U.S. 224 (1998).   The Court in Apprendi did not overrule its

holding in Almendarez-Torres.   See Apprendi, 120 S. Ct. at 2362-

63; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000),

petition for cert. filed, (U.S. Jan. 26, 2001)(No. 00-8299).

AFFIRMED.